Salinger, J.
(dissenting). When a husband pays for property, and places the title in his wife, there is a presumption which operates as evidence that it was his intention to make a gift, advancement, or natural provision, rather than to create a trust. Appellant concedes this, and , avoids with the claim that he has rebutted this presumption. Appellee replies that he must sustain this rebuttal with the same degree of proof that is required to establish a trust.
. One who seeks to impress a trust upon a deed purporting to be one of absolute conveyance in fee simple must establish such trust by clear and satisfactory evidence. I will not stop, at this time, to inquire just what satisfies this requirement when it is sought to establish a trust,' because there should first be considered whether such requirement, whatever it be, applies to rebutting said presumption of gift, etc. There must, of necessity, be a time at which the one who asserts a trust stands before the court, attempting to establish the trust, without yet having shown anything from which a trust is usually implied. So long as he remains in that position, his claim is under suspicion and all his evidence is closely scrutinized. The court is watchful to protect the legal title. But does he stand in such position after he has clearly established facts from which, if there were no more, the chancellor must declare there is a trust? If, after the claimant has clearly shown, prima facie, he has the equitable and beneficial title (and has, therefore, prima facie, destroyed the apparent legal title), his case is still viewed as it was before, then the court is now vigilant to aid in the destruction of the beneficial and equitable title, instead of the protection of the legal title: Tf proving payment of the consideration proves the fundamentals of the trust asserted, and the fact that the one who paid was a husband raises a presumption of gift or advancement, the judicial attitude inspired by desire to sustain the deed as written *316must be abandoned, because both sides have shown that the deed is not to stand as written. One shows this by proof of who paid the price; the other, by evidence claiming that the apparently absolute deed was a gift, or advancement.
Whosoever shows that his money paid for property, and that the legal title was placed in another, has established that he is the true owner. In 3 Pomeroy on Equity Jurisprudence (3d Ed.), Section 1037, it is said that, “in pursuance of the ancient equitable principle that the beneficial estate follows consideration and attaches to the party from whom the consideration comes,” the holder of the legal title becomes a trustee. And we held, in the case of In re Estate of Mahin, 161 Iowa 459, at 464, bottom, that the foundation of a resulting trust is the payment of the consideration or purchase price, and that a trust in the property purchased arises therefrom by operation of law. The authorities all agree that there is the said presumption of gift, etc., and that it is but a mere presumption, which may be rebutted, or, on the other hand, fortified. That the presumption, so-called, that the deed is a gift or advancement is evidence against the evidence of a trust is true, but the treatment of that counter-evidence is not settled because it is true. Suppose one who asserts the trust proved merely that he had paid the purchase price, and closed before there' was any evidence that he sustained to the alleged trustee the relation of husband, or other' relation within the rule that raises the so-called presumption of gift or advancement. If there were no counter-evidence, the trust would stand established. Suppose the defense then called a witness whose ' testimony was equivalent to saying that the claimant intended, by putting the legal title where he did, to make a mere advancement. Such testimony is the exact equivalent of what the presumption of advancement does. Now, when the claimant meets this witness, must he overcome him with the same degree of proof that is required to estab*317lish the facts which are the essential foundation of a trust? If so, should he deny marriage, he must make good his denial by more than a mere preponderance; must so meet what is a mere emergent or incidental issue. This inquiry cannot be affected by the fact that, in the case before us, the claimant showed the relationship from which such intent may prima facie be inferred: No matter who puts in the evidence of intent, it goes to an avoidance of a trust that would otherwise be held to be established. Therefore, I am of opinion that, when it once appears, clearly and satisfactorily, that a trust exists, meeting the avoidance does not require the same degree of proof that is required before the court has satisfactory evidence that there is a trust. In other words, when the claimant has once clearly proven that he paid the consideration, and it is claimed, that, notwithstanding, no trust should be decreed, the claimant may overcome the testimony in avoidance more easily than he can establish the essentials of the trust itself.
In the present case, it is most clearly established that appellant paid the consideration. Indeed, I do not understand that this is challenged. Wherefore, appellee makes the case turn on whether the evidence, as a whole, avoids the effect of proved payment of consideration by appellant, which, without such avoidance, operates to establish an equitable title. At this point, we are less concerned with what is due the legal, as with what is due the beneficial, title.
The testimony to meet the avoidance was this:
“Well, I was a little bit older than she was, and I was married before, you understand; and I was older, and I had been married before, and I had children grown up, and, of course, • I did not like for my kids to come and take this property away from her, from my wife, or anything like that, you understand. Q. In case you died, yes. Well, go on. A. Well, we was going on the same place, and, of *318course, I was a little bit older, — quite .a little bit older,— eleven years older, and, of course, I had been married before, and, of course, I had grown-up kids — and if anything happened to me, I would like her to have — I would like her to have a home, in case anything happened to me — if 1 died or anything.”
In considering this, we should keep in mind, too, that it is the language of one whom the record shows not to be familiar with the use of English. We should further consider that appellant paid the taxes, moved into the property soon after it was bought, lived therein for years, and still does; that the grantee is not shown ever to have lived in it, or to have claimed it as a homestead. Nothing contradicts the testimony nor the claim of appellant except said presumption. Speaking now to these conditions only, I think that all of the evidence, reasonably construed, sufficiently shows that appellant had the deed run to his wife so that, if she survived him, his children by the former marriage could assert no claim upon the property as against his wife, and that the beneficial title was to be his if, by reason of her dying before him, the contingency for which the deed was made could not arise. I am not denying that two constructions are possible. But one of them seems to me to be more reasonable, and that is that his wife was to have the property as long as she lived, and that he who had paid for it should have it when she ceased to be his wife and no longer needed it. As worked out by the majority, the husband paid for property and then made deed, with intention that his own children should never have the propertj', but that the children of his wife should have two thirds, and he one third of it. I think he intended that no one should disturb the wife while both livetl; that, if she became his widow, she should become full owner, because of her additional dependency; and if he outlived her, the deed should cease to be operative; that, after she was dead, and no *319longer his wife, the “kids” could uot “take this property from her.”
As to the argument that there can be no halfway house in a constructive trust, — that the cestui owns all the time or not at all, — the greater includes the less. If there may be a trust which can be asserted at any time, there can be one in which such time depends upon conditions. I cannot see how it matters that one who is a cestui agrees to postpone the using of his rights. I would reverse.
Gaynor, J., concurs in the dissent.